PER CURIAM.
When this case was last here,1 we said: “In the former opinion2 we held the taxpayer had an interest in the trust property, but not an interest that could be sold; but that her share in the income after it accrued and was ready to be paid over to her was fully her property and could be subjected to the tax lien of the United States, and that the lien could be fastened on the future monthly income as it became payable to the taxpayer.”
The decree appealed from follows the mandate to make a new judgment “in accordance with this opinion.” It is affirmed.

 United States v. Dallas Nat. Bank, 5 Cir., 164 F.2d 489.


 United States v. Dallas Nat. Bank, 152 F.2d 582, 583.